DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1 – 14, in the reply filed on 4 September 2022 is acknowledged.  The traversal is on the ground(s) that (I) Groups I and II share at least one general inventive concept, particularly highlighting claim 15 in Group II is a method of providing a package according to claim 14 in Group I and (II) duplicate work would be required to examiner the method claims in Group II.  This is not found persuasive because, as demonstrated in the Restriction Requirement mailed 2 August 2022 and reiterated below, Hartman (US 2005/0106121 A1) provides for the technical features shared between Groups I and II.  Therefore, such technical features do not make a contribution over the prior art.  Furthermore, Applicant’s traversal does not address the merits of Hartman with respect to the technical feature.  Moreover, claim 15 in Group II is, per claim dependency on claim 13, specific to the film being in the form of a patch whereas Group I includes films in the form of a sheet, e.g. as required of claim 12.  As such, multiple products are included in Group I, but Group II relates to a process of using a single one of those products.  Additionally, examination burden does not factor into a determination of lack of unity.
	The requirement is still deemed proper and is therefore made FINAL.
	Claims 15 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4 September 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claim 3 recites the broad recitation “the support…is opaque to ultraviolet light having a wavelength in a range from about 300 nm to about 390 nm”, and the claim also recites “the support is opaque to ultraviolet light having a wavelength of about 365 nm” and “the support…is opaque to ultraviolet light having a wavelength of about 312 nm” which are narrower statements of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartman (US 2005/0106121 A1).
	Regarding claim 1, Hartman discloses a film having first and second major surfaces (“adhesive-containing label”: e.g. ¶¶ [0010] – [0076]), comprising: 
	a support that is permeable to chlorine dioxide and that defines the first major surface of the film (“polymer film substrate” allowing chlorine dioxide to exit to atmosphere: e.g. ¶¶ [0014], [0015], [0050] – [0053], [0060] – [0068], [0070] – [0073]); and 
	a sealing layer comprising chlorite ions, wherein the sealing layer is in contact with the support and defines the second major surface of the film, and wherein the sealing layer is configured to affix the film to another structure (“adhesive layer” containing “antimicrobial compositions” comprising “metal chlorite”: e.g. ¶¶ [0010] – [0012], [0015], [0016], [0020] – [0042], [0047], [0048], [0052], [0060] – [0065], [0069], [0075]).
	Regarding claim 2, in addition to the limitations of claim 1, Hartman discloses the support comprises one or more layers (e.g. ¶ [0067]).
	Regarding claim 8, in addition to the limitations of claim 1, Hartman discloses the sealing layer comprises a heat sealable polymeric composition (“heat-activated adhesive”, “hot melt adhesive”: e.g. ¶¶ [0065], [0066], [0069]).
	Regarding claim 10, in addition to the limitations of claim 1, Hartman discloses the sealing layer comprises a pressure sensitive adhesive (e.g. ¶¶ [0065], [0068]).
	Regarding claim 12, in addition to the limitations of claim 1, Hartman discloses the film is in the form of a sheet (as would be needed to be “die-cut” into individual “labels”: e.g. ¶¶ [0070], [0071]).
	Regarding claim 13, in addition to the limitations of claim 1, Hartman discloses the film is in the form of a patch (“labels”: e.g. ¶¶ [0002], [0013], [0016], [0018], [0019], [0028], [0051], [0060], [0063], [0065] – [0067], [0069] – [0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman as applied to claim 1 above, and further in view of Sanderson (US 2005/0079124 A1).
	Regarding claim 3, although Hartman is not explicit as to the support being opaque to ultraviolet light having a wavelength in a range from about 300 nm to about 390 nm, or a wavelength of about 312 nm, or a wavelength of about 365 nm, this feature would have been obvious in view of Sanderson.
	Sanderson discloses wavelengths of ultraviolet light greater than 300 nm decay chlorine dioxide (e.g. ¶ [0134]).
	Hartman discloses chlorite ions, e.g. as provided by a metal chlorite salt, in the sealing layer are provided to prevent or retard microbial growth for a particular application by generating chlorine dioxide gas (e.g. ¶¶ [0002], [0015], [0016], [0020], [0022], [0023], [0028], [0030], [0036] – [0038], [0040] – [0042], [0047] – [0049], [0052], [0057], [0060], [0062], [0063], [0075]).  Given the metal chlorite salt evolves chlorine dioxide gas when appropriately treated (Hartman: e.g. ¶ [0006]), a greater concentration of chlorite ions will yield a greater amount of chlorine dioxide gas which can be evolved, all other things being the same.
	Accordingly, it would have been obvious to configure Hartman’s support to be opaque to ultraviolet light having a wavelength in a range from about 300 nm to about 390 nm, e.g. 312 nm or 365 nm, the motivation being to block ultraviolet light from decaying chlorine dioxide generated from the sealing layer.
	Claims 4 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman as applied to claim 1 above, and further in view of Bar-On (WO 2016/020755 A2).
	Regarding claim 4, although Hartman is not explicit as to the support comprising a non-woven material, this feature would have been obvious in view of Bar-On.
	Bar-On discloses supports for chlorite salt compositions which generate chlorine dioxide, wherein the support comprising non-woven material, wherein a support is provided for the purpose of, e.g., improving activation (“substrate layer”, “substrate”: e.g. ¶¶ [000117], [000119], [000120], [0001086]).  In view of Bar-On’s disclosure where chlorine dioxide is only generated when presented with an appropriate stimulus, e.g. aqueous liquid (e.g. ¶ [00042]), one of ordinary skill in the art would have understood “improving activation” includes at least maintaining a chlorine dioxide layer in a condition where it is unreacted until desired.  
	Hartman discloses water may be used to generate chlorine dioxide from the film and should have limited exposure to water to minimize premature chlorine dioxide generation (e.g. ¶¶ [0012], [0015], [0016], [0022], [0028], [0037], [0039], [0040], [0057], [0062]).  Accordingly, one of ordinary skill in the art would have chosen a support suitable for this purpose.
	Therefore, it would have been obvious to provide a support comprising a non-woven material as Bar-On suggests for Hartman’s support, the motivation being to provide a support suitable for Hartman’s purposes. 
	Regarding claim 5, although Hartman is not explicit as to the support comprising polyethylene, this feature would have been obvious in view of Bar-On.
	Bar-On discloses supports for chlorite salt compositions which generate chlorine dioxide, wherein the support comprising polyethylene, wherein a support is provided for the purpose of, e.g., improving activation (“substrate layer”, “substrate”: e.g. ¶¶ [0004], [000117], [000119], [000120], [0001086]).  In view of Bar-On’s disclosure where chlorine dioxide is only generated when presented with an appropriate stimulus, e.g. aqueous liquid (e.g. ¶ [00042]), one of ordinary skill in the art would have understood “improving activation” includes at least maintaining a chlorine dioxide layer in a condition where it is unreacted until desired.  
	Hartman discloses water may be used to generate chlorine dioxide from the film and should have limited exposure to water to minimize premature chlorine dioxide generation (e.g. ¶¶ [0012], [0015], [0016], [0022], [0028], [0037], [0039], [0040], [0057], [0062]).  Accordingly, one of ordinary skill in the art would have chosen a support suitable for this purpose.
	Therefore, it would have been obvious to provide a support comprising polyethylene as Bar-On suggests for Hartman’s support, the motivation being to provide a support suitable for Hartman’s purposes.
	Regarding claim 6, in addition to the limitations of claim 5, Bar-On discloses the polyethylene comprises polyethylene fibers (per the “substrate layer”, “substrate” being, e.g., a “non-woven tissue paper”: e.g. ¶¶ [000117], [000119], [000120], [0001086]).
	Regarding claim 7, in addition to the limitations of claim 6, Bar-On discloses the polyethylene fibers comprise high-density polyethylene fibers (e.g. ¶¶ [0004], [000120], [0001086]).
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman as applied to claim 1 above.
	Regarding claim 11, although Hartman is not explicit as to the chlorite ions being present in the sealing layer at a concentration from about 0.1 wt.% to about 70 wt.%, Hartman discloses the amount of chlorite ions, e.g. as provided by a metal chlorite salt, in the sealing layer are tailored to the amount needed to prevent or retard microbial growth for a particular application (e.g. ¶¶ [0002], [0015], [0016], [0020], [0022], [0023], [0028], [0030], [0036] – [0038], [0040] – [0042], [0047] – [0049], [0052], [0057], [0060], [0062], [0063], [0075]).  Given the metal chlorite salt evolves chlorine dioxide gas when appropriately treated (Hartman: e.g. ¶ [0006]), a greater concentration of chlorite ions will yield a greater amount of chlorine dioxide gas which can be evolved, all other things being the same.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious for the chlorite ions to be present in the sealing layer at a concentration from about 0.1 wt.% to about 70 wt.%, the motivation being to provide a film with the desired level of microbial growth prevention or retardation.
	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman as applied to claim 13 above, and further in view of Sanderson and Sugiyama (WO 2016/088387 A1, referencing  a machine translation thereof provided with this Office Action).
	Regarding claim 14, Hartman discloses a package comprising:
	a packaging film having an inner surface defining at least a portion of an interior space of the package for housing an article, wherein the packaging film is substantially impermeable to chlorine dioxide (“plastic bag” as an example of various containers into which a “label” as Hartman discloses can be inserted: e.g. ¶¶ [0009], [0075]); and 
	the film in the form of the patch as discussed in the 35 U.S.C. 102(a)(1) rejection of claim 13, wherein the patch is affixed to the inner surface of the packaging film by the sealing layer (e.g. ¶¶ [0009], [0075]).
	Although Hartman is not explicit as to the packaging film being transparent to ultraviolet light having a wavelength of about 254 nm in a portion to which the patch is affixed to the packaging film, this feature would have been obvious in view of Sanderson.
	Sanderson discloses ultraviolet light having a wavelength of less than 260 nm is useful for generating chlorine dioxide from chlorite ions (e.g. ¶¶ [0107], [0113]).  Sugiyama discloses a benefit to using ultraviolet light to generate chlorine dioxide is the ability to stop activation of the chlorite ions and therefore improve control of the release of chlorine dioxide (e.g. § Description: p. 1, ll. 31 – 35; p. 3, ll. 114 – 116; p. 5, ll. 187 – 197).
	Therefore, it would have been obvious to configure Hartman’s packaging film to be transparent to ultraviolet light having a wavelength of less than 260 nm in a portion to which the patch is affixed to the packaging film, the motivation being to provide a package whose chlorine dioxide release can be easily controlled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783